Citation Nr: 1601803	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-14 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate compensable rating for neurological disability associated with service-connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Stephan J. Freeman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida that granted a 20 percent disability rating for a lumbar spine disability beginning July 7, 2011.  The Veteran disagreed with the effective date of service connection and the rating assigned, insofar as a separate compensable rating for associated neurological disability was not awarded.  In response to the August 2015 statement of the case, the Veteran limited his appeal to the issue of entitlement to a separate compensable evaluation for a neurological disability.  See September and October 2015 VA Forms 9.

In this regard, the RO has erroneous certified the issue of an earlier effective date for the award of service connection for a lumbar spine disability to the Board.  As noted above, the Veteran did not submit a substantive appeal on this issue at any time following the issuance of the August 2015 statement of the case.  Instead, he specifically limited his appeal in his September and October 2015 VA Forms 9.  Moreover, the Veteran was never sent notice that this claim was certified to the Board, nor has he provided any hearing testimony or submitted further argument or evidence on the issue.  C.f. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  As such, the Veteran was not led to believe that this claim was on appeal, nor did he rely on the erroneous certification.  Thus, the Board finds that the earlier effective date claim is not currently on appeal. 

On November 3, 2015, the Veteran presented testimony before the undersigned Veterans Law Judge during a Travel Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran was last evaluated for neurological impairment in July 2011 as part of his lumbar spine evaluation.  He reports that he continues to experience neurological symptoms in his lower extremities that are attributable to his service-connected back disability.  Accordingly, an updated VA neurological examination and any outstanding medical records are needed prior to the Board's adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment of neurological symptoms associated with the service-connected lumbar spine disability, to include any outstanding records from Dr. Jobe.  

2.  Obtain all outstanding VA treatment records.

3.  Then schedule the Veteran for VA neurology examination in order to determine the current nature and severity of any neurological manifestation of his service-connected lumbar spine disability.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducting, and the results reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file, particularly medical records added to the file since 2008.

The examiner must identify any associated neurological deformities associated with the service-connected lumbar spine disability, to specifically include any radiculopathy or neuropathy of the lower extremities, and any associated bladder or bowel impairment.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.  A complete rationale for any opinion expressed should be provided.  
 
4.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


